                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION



SHERRY L. HARPER                                                            PLAINTIFF

v.                               Case No.2:18-CV-2117

NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration                                              DEFENDANT



                                      JUDGMENT

       Pursuant to the Order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that the decision of the Administrative Law Judge is AFFIRMED, and Plaintiff’s

Complaint is DISMISSED WITH PREJUDICE.

       IT IS SO ADJUDGED this April 24, 2019.




                                         /s/P. K. Holmes, III
                                         P. K. HOLMES, III
                                         U.S. DISTRICT JUDGE
